Case: 11-41247     Document: 00511970289         Page: 1     Date Filed: 08/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 27, 2012
                                     No. 11-41247
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTHONY HOUSTON,

                                                  Plaintiff-Appellant

v.

OFFICER FRANCHELL DUNN; STEPHEN MARTIN, Licensed Vocational
Officer; COREY FURR, Captain; KENNETH A. RAGLAND, Field Officer; MARY
STOWE, Correctional Officer III,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:11-CV-45


Before JONES, Chief Judge, and DAVIS and DENNIS, Circuit Judges.
PER CURIAM:*
        Anthony Houston, Texas inmate # 1498598, appeals the dismissal of his
civil rights complaint as frivolous under 28 U.S.C. § 1915A(b)(1). Houston
argues that prison officials violated the Eighth Amendment when, knowing he
was diabetic, they failed to provide him immediate medical attention upon
seeing him unconscious on the day room floor.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41247   Document: 00511970289     Page: 2   Date Filed: 08/27/2012

                                 No. 11-41247

      Houston’s assertions, accepted as true, show that he experienced a two-
hour delay in receiving treatment, not a denial of treatment, and his condition
was treated by a doctor. Thus, he fails to state a claim for which relief can be
granted. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Gobert v. Caldwell,
463 F.3d 339, 346 (5th Cir. 2006); Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th
Cir. 1993).
      The district court’s judgment is AFFIRMED. The district court’s dismissal
of Houston’s complaint under § 1915A constitutes a strike for purposes of
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). We WARN Houston that if he accumulates three strikes he may not
proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).




                                          2